Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  May 7, 2009                                                                    Marilyn Kelly,
                                                                                     Chief Justice

  137400                                                                   Michael F. Cavanagh
  137407                                                                   Elizabeth A. Weaver
                                                                            Maura D. Corrigan
                                                                           Robert P. Young, Jr.
  INSURANCE INSTITUTE OF MICHIGAN,                                         Stephen J. Markman
  HASTINGS MUTUAL INSURANCE                                                Diane M. Hathaway,
  COMPANY, FARM BUREAU GENERAL                                                            Justices
  INSURANCE COMPANY, FRANKENMUTH
  CASUALTY INSURANCE, WALTER
  STAFFORD, JR., and MICHAEL FLOHR,
            Plaintiffs-Appellees,
  and
  MICHIGAN INSURANCE COALITION and
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervening Plaintiffs-Appellees,
  v                                               SC: 137400
                                                  COA: 262385
                                                  Barry CC: 05-000156-CZ
  COMMISSIONER, FINANCIAL & INSURANCE
  SERVICES, DEPARTMENT OF LABOR &
  ECONOMIC GROWTH,
            Defendant-Appellant.

  _________________________________________/

  INSURANCE INSTITUTE OF MICHIGAN,
  HASTINGS MUTUAL INSURANCE
  COMPANY, FARM BUREAU GENERAL
  INSURANCE COMPANY, FRANKENMUTH
  CASUALTY INSURANCE, WALTER
  STAFFORD, JR., and MICHAEL FLOHR,
            Plaintiffs-Appellants,
  and
  MICHIGAN INSURANCE COALITION and
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervening Plaintiffs-Appellants,
                                                                                                               2


v                                                                 SC: 137407
                                                                  COA: 262385
                                                                  Barry CC: 05-000156-CZ
COMMISSIONER, FINANCIAL & INSURANCE
SERVICES, DEPARTMENT OF LABOR &
ECONOMIC GROWTH,
          Defendant-Appellee.

_________________________________________/

       On order of the Court, the applications for leave to appeal the August 21, 2008
judgment of the Court of Appeals are considered, and they are GRANTED. The parties
shall include among the issues to be briefed: (1) whether, under § 64 of the
Administrative Procedures Act, MCL 24.264, the plaintiffs were permitted to bring an
original declaratory judgment action in the circuit court without having first requested a
declaratory ruling from the defendant; (2) whether § 244(1) of the Insurance Code, MCL
500.244(1), provides the exclusive means of seeking judicial review of rules promulgated
by the defendant; (3) whether judicial review of the challenged administrative rules was
limited to the administrative record prepared during the public hearing process, see
§ 104(3) of the APA, MCL 24.304(3), and Michigan Assoc of Home Builders v Michigan
Dep’t of Labor and Economic Growth, 481 Mich 496 (2008); and (4) whether the
challenged administrative rules (a) violated the plaintiffs’ due process rights, (b) were
valid and enforceable under the Insurance Code, (c) were arbitrary and capricious, or (d)
exceeded defendant’s rulemaking authority.

       The motion for expedited consideration is considered, and it is GRANTED. The
Clerk of the Court is directed to place this case on the October 2009 session calendar for
argument and submission. The Insurance and Indemnity Law Section of the State Bar of
Michigan, the American Insurance Association, the Michigan Consumer Federation, and
the National Consumer Law Center are invited to file briefs amicus curiae.

       Other persons or groups interested in the determination of the issues presented in
this case may move the Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 7, 2009                         _________________________________________
       p0430                                                                 Clerk